OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the petition dismissed in its entirety.
The Department of Health’s reclassification of certain “restorative therapy” patients at a residential health care facility who showed no actual improvement as “maintenance therapy” patients was neither arbitrary nor capricious (see Matter of El-cor Health Servs. v Novello, 100 NY2d 273 [2003]).
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as appealed from, reversed, etc.